DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 7-16 in the reply filed on 1/25/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/21.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-10 & 12-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patel (US 20070237427).
Claim 7: A system for verifying documents comprising:
electronic means for uploading a standardized document (Patel paragraph 0048 and Figures 6-7, form layout database) and for uploading a document containing data submitted for verification of such data (Patel paragraph 0048 and Figures 6-7, document data);
data processing means for reading, processing, and identifying said uploaded standardized document by means of an identifier placed thereon (Patel paragraph 0048, phrases and terminology frequently found in various business process forms) and creating a template for said document identified by said identifier (Patel paragraph 0039 and Figure 6, generate template);
memory means connected to said data processing means for storing said templates (Patel paragraph 0048, template database);
optical character recognition software running on said data processing means (Patel paragraph 0046 and Figure 8, optical character recognition); and
display means connected to said data processing means, whereby such a document uploaded and submitted for verification is compared to one of said templates bearing the relevant identifier with the result that the data read by said software is extracted, stored in said memory means, and displayed on said display means for verification of the data contained in said document by a system user (Patel paragraphs 0064-0065 and Figure 8, document data display and verification).
Claim 8: The system of claim 7 (see above) in which said electronic means is a scanning device (Patel paragraphs 0035, 0045, & 0061, document scanner).
Claim 9: The system of claim 7 (see above) in which a combination of said data processing means, said memory means, and said display means is selected from a group (Note: This is a recitation in the alternative, readable upon any one option) comprising: computing devices (Patel paragraph 0013, personal computer), desktop computers (Patel paragraph 0013, personal computer, a term indicating either a desktop or a laptop), laptop computers, tablets (Patel paragraph 0013, personal computer, a term indicating either a desktop or a laptop), and smartphones.
Claim 10: The system of claim 7 (see above) in which such a standardized document is selected from a group comprising: proof of income documents (Patel Figure 9, bank statement, which would contain records indicating incoming funds), driver’s licenses, and passports.
Claim 12: The method of claim 11 (see above) in which such a standardized document is selected from a group (Note: This is a recitation in the alternative, readable upon any one option) comprising: proof of income documents (Patel Figure 9, bank statement, which would contain records indicating incoming funds), driver’s licenses, and passports.
Claim 13: In an optical character recognition system, an improvement for verifying documents comprising:
electronic means for uploading a standardized document (Patel paragraph 0048 and Figures 6-7, form layout database) and for uploading a document containing data submitted for verification of such data (Patel paragraph 0048 and Figures 6-7, document data);
(Patel paragraph 0048, phrases and terminology frequently found in various business process forms), and creating a template for said document identified by said identifier (Patel paragraph 0039 and Figure 6, generate template);
memory means connected to said data processing means for storing said templates (Patel paragraph 0048, template database); and
display means connected to said data processing means, whereby such a document uploaded and submitted for verification is compared to one of said templates bearing the relevant identifier with the result that the data read by system optical character recognition software (Patel paragraph 0046 and Figure 8, optical character recognition) is extracted, stored in said memory means, and displayed on said display means for verification the data contained in said document by a system user (Patel paragraphs 0064-0065 and Figure 8, document data display and verification).
Claim 14: The improvement of claim 13 (see above) in which said electronic means is a scanning device (Patel paragraphs 0035, 0045, & 0061, document scanner).
Claim 15: The improvement of claim 13 (see above) in which a combination of said data processing means, said memory means, and said display means is selected from a group (Note: This is a recitation in the alternative, readable upon any one option) comprising: computing devices (Patel paragraph 0013, personal computer), desktop computers (Patel paragraph 0013, personal computer, a term indicating either a desktop or a laptop), laptop computers, (Patel paragraph 0013, personal computer, a term indicating either a desktop or a laptop), and smartphones.
Claim 16: The improvement of claim 13 (see above) in which such a standardized document is selected from a group comprising: proof of income documents (Patel Figure 9, bank statement, which would contain records indicating incoming funds), driver’s licenses, and passports.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103(a) as being unpatentable over Patel in view of Gupta (“Document Layout Analysis and Classification and Its Application in OCR”).
Patel discloses:
Claim 11: A method for verifying documents comprising the steps of:
uploading a standardized document (Patel paragraph 0048 and Figures 6-7, form layout database);
reading and processing said document using defined block headers for columns of data to be stored therein (see below);
classifying said headers (see below);
reading features and rules associated with said data to be stored in said columns (see below);
(Patel paragraph 0048, phrases and terminology frequently found in various business process forms);
creating an electronic template recognized by said identifier (Patel paragraph 0039 and Figure 6, generate template);
storing said template (Patel paragraph 0048, template database);
uploading a document containing data submitted for verification of such data (Patel paragraph 0048 and Figures 6-7, document data);
identifying the relevant template for verification of such data in said uploaded document (Patel paragraph 0038, identify document type);
extracting such data from said uploaded document by optical character recognition means (Patel paragraph 0046 and Figure 8, optical character recognition);
creating a virtual document (Patel paragraph 0048, layout);
writing said data extracted into said virtual document (Patel paragraph 0048, populate data fields into database tables);
reading said data stored in said virtual document (Patel paragraph 0049, extracting record data);
comparing said data read to said relevant template (Patel paragraph 0049, map read data to template);
storing the results of said comparison (Patel paragraph 0049, insert mapped read data into database); and
displaying said results for user verification of such data stored in such document submitted for verification (Patel paragraphs 0064-0065 and Figure 8, document data display and verification).
Patel does not disclose expressly:
reading and processing said document using defined block headers for columns of data to be stored therein;
classifying said headers;
reading features and rules associated with said data to be stored in said columns;
Gupta discloses:
reading and processing said document using defined block headers for columns of data to be stored therein (Gupta section III-B-1, third page left column, defined “Abstract” header spanning one or two data columns);
classifying said headers (Gupta section III-B-1, third page left column, defined “Abstract” header and determining it to span either one or two data columns);
reading features and rules associated with said data to be stored in said columns (Gupta section III-B-1, third page left column, apply single or double column structure);
Patel and Gupta are combinable because they are from the field of document data processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Gupta column header management arrangement to the document processing system of Patel.

Therefore, it would have been obvious to combine Patel with Gupta to obtain the invention as specified in claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wefers, Bialostok, Zadeh (each), Doan, Wnek (each), and Bharath disclose document handling and template filling arrangements.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.

Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663